DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Tomoki Tanida (Reg. No. 60,453) on 3/26/2021 as a follow-up of a telephone interview on 3/22/21 during which the amendment was discussed.
The application has been amended as follows:
In the claims:
1.  (Currently Amended)  An electro-optic device comprising:
a substrate;
an optical waveguide formed of a lithium niobate film with a ridge shape on the substrate; and
an electrode that applies an electric field to the optical waveguide, 
wherein the optical waveguide includes an optical waveguide core comprising: 
with a tapered thickness,  and 
                a second waveguide section provided in a region other than the electric field application region and having a second ridge part with a thickness of 0.3 μm or larger and less than 1 μm,
wherein the first and second ridge parts and the slab part are made of the lithium niobate film, and
wherein the second waveguide section does not have a slab part.

Reasons for Allowance
Claim 1 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an electro-optic device/modulator of the Sugiyama – Iwatsuka – Mason combination.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an electro-optic device/modulator having the recited features and, in particular, comprising (with reference to Figs. 1, 2, and 4 of the instant application) an optical waveguide core formed in a lithium niobate film 20 and comprising a first waveguide section WG1 in an electric field application region, the first waveguide section WG1 having a first ridge part 20r with a thickness TLN1 of 1 μm or larger and a slab part 20s with a tapered thickness (as shown in Fig. 4C), and a second waveguide section WG2 provided in a region other than the electric field application region WG1 and having a second ridge part with a thickness TLN2 of 0.3 μm or larger and less than 1 μm (Fig. the second waveguide section does not have a slab part (Fig. 4D). The instant application uses a thinner and narrower waveguide core in the second waveguide section WG2 (Fig. 4D) as a single-mode filter that rejects a high-order mode, while the latter may be present in a thicker and wider waveguide core of the first waveguide section WG1 (Fig. 4C) which is used to increase modulation efficiency. As a result, both an improved modulation efficiency (reduced driving voltage) and a high extinction ration (due to a suppressed higher-order mode) can be achieved in the same modulator (para. 0009 – 0015 of the instant specification published as US 2020/0310216 A1).   
 On the contrary, while Sugiyama considers the use of narrower waveguide sections as single-mode filters for removing high-order modes, Sugiyama does not teach that the waveguides are formed as ridge-shaped structures in a lithium niobate film. Rather, Sugiyama considers only modulator embodiments wherein waveguide cores 22,23 are embedded into a bulk lithium niobate crystal/substrate 10 (Fig. 2). While Iwatsuka teaches an optical modulator comprising optical waveguides formed as ridge-shaped structures in a lithium niobate film and including a tapered slab part (Figs. 8 – 12, 16, and 18), the key feature of the invention is in use of such tapered slab part for suppressing polarization TE/TM conversion and thereby improving/decreasing optical propagation loss for TM polarization (para. 0012 – 0014 and 0125 – 0127). Hence, Iwatsuka indirectly teaches away from completely removing the tapered slab part, at least for the reason that the removal of such key feature would lead to a higher optical loss of the modulator. In fact, Iwatsuka criticizes a prior-art modulator (in Fig. 30) that does not have a tapered slap part and points out that such modulator has a higher optical loss and it is very susceptible to fabrication variations that inevitably occur during manufacturing 
As a relevant comment, it is also noted that another reference by Iwatsuka et al (US 2015/0138619 A1) has been yield by an updated prior-art search and discloses an optical waveguide modulator comprising an optical waveguide core (1a,1b in Fig. 13) comprising a (central) ridge part and shows both an embodiment with a slab part (identified as 5 in Fig. 13) and an embodiment without a slab part (Fig. 15). However, this reference fails to teach a tapered slab part and, as such, does not meet the limitation “a slab part with a tapered thickness” which is recited by claim 1. The first Iwatsuka reference cannot be applied to remedy this deficiency because, as explained above, the first Iwatsuka reference indirectly teaches away from a complete removal of the tapered slab part.    
Claims 3 – 6 are allowed by virtue of dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0138619 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896